139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George L. VAN AUKEN, Jr., Plaintiff-Appellant,v.Social Security Administration, Defendant-Appellee.
No. 97-35294.D.C. No. CV-95-05339-RJB.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Western District of Washington Robert J. Bryan, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
George L. Van Auken appeals pro se the district court's affirmance of the decision of the Commissioner of the Social Security Administration ("the Commissioner") denying Van Auken disability benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the judgment of the district court de novo, see Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997), and we affirm.


3
The Commissioner's decision not to reopen a prior denial of benefits which has become administratively final, is purely discretionary and is not generally subject to judicial review.  See Taylor v. Heckler, 765 F.2d 872, 877 (9th Cir.1985).  Because the "new evidence" submitted by Van Auken does not directly pertain to his prior applications, no exception to the rule above applies.  See Gregory v. Bowen, 844 F.2d 664, 666 (9th Cir.1988).


4
The decision of the Commissioner regarding Van Auken's current application was based on the correct legal standards and is supported by substantial evidence.  See Sandgathe, 108 F.3d at 980.   Accordingly, this court affirms the decision of the district court.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3